Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 1 of 22




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                           CASE NO: 1:20-cv-24328-MGC

     ANA MARGARITA MARTINEZ,

          Plaintiff,

     v.

     NETFLIX, INC.,
     ORANGE STUDIOS, S.A., and
     OLIVIER ASSAYAS

          Defendants.
     ______________________________/




    DEFENDANT NETFLIX, INC.’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 2 of 22




          Defendant Netflix, Inc. (“Netflix”) respectfully submits this memorandum of law in

   support of its motion to dismiss the Complaint of plaintiff Ana Margarita Martinez (“Martinez” or

   “Plaintiff”) pursuant to Federal Rule of Civil Procedure 12(b)(6).1

                                    PRELIMINARY STATEMENT
          This is a defamation action concerning the film “Wasp Network” (the “Film”), a

   docudrama about a Cuban spy ring that infiltrated Florida’s Cuban exile community in the 1990s.

   The Film’s plot tells how these spies posed as defectors so that they could learn, and report to the

   Cuban government, about anti-Castro organizations in Florida. Plaintiff is a well-known member

   of the Cuban exile community who was romanced by and then married to one of those spies,

   having no knowledge about his activities until after he returned to Cuba and abandoned her.

          Plaintiff complains that the Film “romanticizes” the Cuban spies, that it “legitimiz[es] and
   justif[ies]” Cuba’s espionage, and that it unfairly depicts the anti-Castro activities of certain Cuban
   exile organizations. While Plaintiff may have personal objections to dramatizations that are not
   overwhelmingly anti-Castro, such objections are not the stuff of a cognizable defamation claim,
   nor does an allegedly negative depiction of an anti-Castro organization constitute a defamatory
   statement about Plaintiff. With respect to the docudrama’s portrayal of the character who
   represents Plaintiff, the Complaint’s descriptions of allegedly defamatory portrayals of Plaintiff as
   being sexually immoral, involved in criminal activity, or being a bad mother are so blatantly at
   odds with the actual content of the Film that it seems as if Plaintiff saw a different movie (or failed
   to watch the entire Film). The Film in fact portrays Plaintiff’s character in a positive light and,
   ultimately, as a victim of calculated and heartless deception by the spy she married. Given
   Plaintiff’s sympathetic portrayal in the Film, there is nothing in the Film that can reasonably be
   deemed to subject Plaintiff to “hatred, distrust, ridicule, contempt or disgrace,” Jews For Jesus,
   Inc. v. Rapp, 997 So. 2d 1098, 1101 (Fla. 2008) (citation omitted), and thus nothing that can
   conceivably be considered defamatory.




   1
    Netflix has concurrently filed an anti-SLAPP motion pursuant to Section 768.295 of the Florida
   Statutes.
                                                 Page |1
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 3 of 22




            The application of the First Amendment’s protections to motion pictures and other works
   of entertainment has been well-established since the Supreme Court’s decision in Joseph Burstyn,
   Inc. v. Wilson, 343 U.S. 495 (1952), in which the Court recognized that “[t]he importance of
   motion pictures as an organ of public opinion is not lessened by the fact that they are designed to
   entertain as well as to inform.” Id. at 501; see also Schad v. Borough of Mt. Ephraim, 452 U.S.
   61, 65 (1981) (“Entertainment, as well as political and ideological speech, is protected; motion
   pictures, programs broadcast by radio and television, and live entertainment, such as musical and
   dramatic works, fall within the First Amendment guarantee”) (citations omitted). That the Film
   alternately gives voice to different perspectives – sometimes that of Cuban exiles that Castro has
   destroyed their homeland, and sometimes that of the Cuban spies and Castro’s government that
   certain U.S.-based anti-Castro organizations promoted “terrorist” activities – is not actionable
   defamation, let alone defamation of Plaintiff.
            The required review of the complete Film demonstrates why all of Plaintiff’s claims fail as

   a matter of law. There is no defamation of Plaintiff. As a result, Plaintiff’s claim of “conspiracy

   to defame” falls with her meritless defamation claims. And Netflix’s distribution of a film which

   Plaintiff alleges reminds her of past wounds borne of her real-life experience does not remotely

   support a claim for intentional infliction of emotional distress.

                                       BACKGROUND FACTS2
            The historic tension between the governments of the United States and Fidel Castro’s Cuba

   is well known. Castro’s nationalizing of oil refineries and other businesses, and his relationship

   with the Soviet Union, engendered a U.S. embargo on Cuban goods, the failed 1961 Bay of Pigs

   invasion, and the Cuban Missile Crisis. (Comp. at ¶¶ 31-44.) Cuban refugees, opposed to the

   Castro regime, fled to Florida. (See id. at ¶¶ 49-51.) The Cuban exile community in Florida,

   especially in Miami, was home to a number of anti-Castro organizations, including Brothers to the

   Rescue (“Brothers”), a “pro-democracy, humanitarian organization” that, among other things,




   2
       These facts are drawn from the Complaint (“Comp.”) and exhibits thereto.
                                                 Page |2
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 4 of 22




   conducts aerial search missions to aid rafters seeking to escape Cuba for a better life in the United

   States. (Id. at ¶¶ 47-52.)

             In the early 1990s, the Cuban government planted a number of undercover agents, who

   claimed to be defectors, into the Cuban exile community. Among them was Juan Pablo Roque

   (“Roque”), a former major in the Cuban Air Force. Roque swam to Guantanamo, purportedly to

   defect, in February 1992 and arrived in Miami the next month. (Id. at ¶¶ 56-58.)

             Roque met Plaintiff, an exile who had fled Cuba as a child in 1966, at a church event in
   May 1992 and began dating her soon thereafter. Roque proposed to her within the first six months,
   but Plaintiff, who had been married twice before, was “cautious,” and so they dated for three years
   before marrying. (Id. at ¶¶ 53, 58-59.) “Roque established himself as a presumed anti-Communist
   member of the Cuban exile community in Miami” and “infiltrated … organizations that had
   humanitarian missions directed toward helping and promoting democracy in Cuba.” He joined
   Brothers and also affiliated with the Cuban American National Foundation (“CANF”), another
   anti-Castro organization. (Id. at ¶¶ 60-62.) On February 22, 1996, Roque told Plaintiff that he
   was leaving on a business trip. Three days later, Plaintiff saw Roque on a CNN interview from
   Havana, and discovered that her missing husband had returned to Cuba. (Id. at ¶¶ 91-92.)
             The day after Roque left Miami, the Cuban Air Force shot down two of three unarmed

   Brothers planes, killing four Brothers members. (Id. at ¶¶ 63-77.) The downing of the planes

   occurred “after a week-long wave of repression by the Cuban government against Concilio Cubano,

   a Cuban-based umbrella organization of human rights activists, dissidents, independent

   economists, and independent journalists, among others.” (Id. at ¶¶ 78-79.) The attack on the

   Brothers’ planes was internationally condemned, including by President Bill Clinton. (Id. at ¶¶

   80-83.)

             Five of the Cuban spies still living in the United States (dubbed “The Cuban Five”) “were

   arrested in September 1998 and ultimately convicted in Miami [in 2001] of conspiracy to commit

   espionage, conspiracy to commit murder [of the downed Brothers pilots], acting as unregistered

   agents of a foreign government, and other illegal activities.” (Id. at ¶¶ 85-90.) “Roque was not


                                                 Page |3
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 5 of 22




   part of the trial,” because he had returned to Cuba, but he was indicted in 1999 for failing to register

   as a foreign agent and conspiring to defraud the United States. (Id. at ¶ 87.)

          Plaintiff concluded that her marriage had been “a sham” and that she had been used as “an

   unwilling pawn by Roque to establish a creditable [sic] cover for his covert activities on behalf of

   the Cuban Government.” (Id. at ¶¶ 93-94.) Plaintiff sued the Cuban government in 1999,

   ultimately winning a substantial judgment in a Florida court in 2001. (Id. at ¶¶ 99-101.)

                                           WASP NETWORK3
          The Film opens in the fall of 1990. Cuban pilot Rene Gonzalez (“Rene”) starts an ordinary
   day, kissing his wife and daughter as he leaves for work. But at the airport where he works, Rene
   absconds with a plane. He flies to Miami and defects. Rene is set up in an apartment by the CANF,
   which is led by Jorge Mas Canosa (“Canosa”), and given a job as a flight instructor. Rene meets
   with Jose Basulto (“Basulto”), who recruits him to Brothers to monitor the ocean for exiles fleeing
   Cuba. While Rene is on a flight with Basulto, Basulto flies them over Cuba and drops pro-
   democracy pamphlets over Havana neighborhoods, in defiance of Cuban air space restrictions, and
   ignores Cuban MiGs that try to intimidate them.
          The Film then shows Roque, a former Cuban fighter pilot, swimming to Guantanamo to

   defect. He is soon in Miami, in his cousin’s apartment.4 The cousin is an FBI informant, and

   suggests that Roque also inform for the FBI, telling Roque that the FBI pays “big money” for

   “updat[ing] them on the [Cuban exile] community’s mood.” (DVD Ex. at 20:20-21:04.) The

   cousin also introduces Roque to Ana Margarita Martinez (“Ana”)5 at church. (DVD Ex. at 21:24-


   3
     Netflix respectfully submits that the Court should review the full Film at issue, which is the
   subject of Netflix’s concurrent Motion Permitting the Conventional Filing of DVDs. For the
   Court’s convenience, the full Film is being submitted on DVD (the “DVD Ex.”). The Film is
   incorporated by reference into, and is integral to, Plaintiff’s Complaint. In ruling on a motion to
   dismiss, the Court may consider: (1) any material attached to the complaint as an exhibit (2)
   materials incorporated by reference and (3) documents that, although not incorporated by reference,
   are integral to the complaint and (4) matters on which a court may take judicial notice. See Day v.
   Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005); Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
   U.S. 308, 322-23 (2007).
   4
     This scene is consistent with Plaintiff’s recitation of events. (See Comp. ¶¶ 56-58.)
   5
     “Ana” is used to refer to the “Ana Martinez” character in the Film.
                                                  Page |4
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 6 of 22




   21:43.) Roque and Ana soon go on a date, at the end of which she resists his advances beyond a

   goodnight kiss. (DVD Ex. at 21:30-23:25.) Basulto later recruits Roque to join an elite group

   within Brothers. Roque and Rene become friends, and Roque later tells Rene that he is going to

   marry Ana.

            Life in Havana is hard for Rene’s wife Olga and daughter Irma, especially because he has
   been branded a traitor. Rene pines for Olga, but she tells Rene’s brother that although she still
   loves him, she will not join him in the U.S. On one of his flights, Rene is ordered to fly to a landing
   strip where he unwittingly becomes part of a drug smuggling operation. When Rene visits Roque
   and Ana, he confidentially tells Roque, in Russian, that the exile organization PUND6 is smuggling
   drugs and that he wants no part of it. (DVD Ex. at 32:45-33:45.) With Roque’s cousin’s help,
   Rene meets with the FBI contact, who also recruits Rene, and tells him that Roque has been an
   informant for a year for $1500 a week. (DVD Ex. at 34:15-34:35.) Rene chuckles – he now
   understands how Roque affords his expensive lifestyle. (DVD Ex. at 34:35-35:00.) Rene reveals
   PUND’s drug smuggling to the FBI and helps set up a sting, but soon quits working for the FBI
   because he doesn’t like being a “rat.”
            Roque comes home to find Ana happily working on wedding plans. Ana, who has no idea

   that Roque is working as a well-paid FBI informant, questions him about the source of the money

   for his expensive cellphone and Rolex watch. (DVD Ex. at 38:00-40:50.) He initially says it’s

   from a book deal he has made, but she doesn’t believe this and asks if he’s involved in drugs. He

   tells her that he is not involved in drugs, followed by “but you don’t know everything about me

   and it’s better for you that way.” (DVD Ex. at 40:48-40:58.)

            There is a big turnout of the exile community at Ana and Roque’s wedding. The church
   service is followed by a garden party, and then an after-party at a night club. In the early hours of
   the next morning, Roque carries Ana to the balcony of their hotel room, kissing her. (DVD Ex. at
   44:05-.50:20.)




   6
       The “National Democratic Unity Party” is known by the Spanish acronym “PUND.”
                                                 Page |5
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 7 of 22




           Meanwhile, Rene’s wife Olga has changed her mind about joining him in the U.S. but, as

   Basulto had warned Rene, she is given the run-around by Cuban authorities when she tries to get

   an exit visa. Back in Miami, Rene is being surveilled by the FBI.

           The Film shifts to “Four Years Earlier” in Havana, where the Cuban spy agency is

   preparing to send Lieutenant Hernandez to Florida, under the alias “Manuel Viramontez”

   (“Viramontez”), to coordinate a network of spies already on the ground – the “Wasp Network.”

   The network includes Rene, Roque and numerous others, including agents in Key West and Tampa.

   Viramontez collects information gathered by the network and forwards it to Cuba.

           Back in the present day, Viramontez returns to Havana to tell Olga, who is finally being

   permitted to join Rene, the truth about him – i.e., that he is not a traitor, but a hero to the revolution.

   Olga is stunned.

           In Miami, Roque tells Ana that he has to leave early the next morning for a weekend trip.

   (See Comp. ¶ 91.) At the end of a tense evening, the married couple begins to make love. (DVD

   Ex. at 01:05:00-01:09:43.) The next morning Roque flies off. Ana tries to call him from her office

   but gets no answer on his cell phone. She rushes home to find that he has abandoned her, and has

   purposefully left his cell phone in his Jeep. (DVD Ex. at 01:10:00-01:11:06.)

           The Film then shows pro-democracy demonstrations in Cuba by the Concilio Cubano, as

   described in the Complaint. (Comp. ¶¶ 78-79.) A narrator describes the cruel actions of the Cuban

   government in response:

           In the fall of 1995, more than 130 independent groups joined forces, calling themselves the
           Concilio Cubano. They announced three goals: a peaceful transition to democracy,
           amnesty for political prisoners, and participation by Cuban exiles in the transition to
           democracy. The reprisal was brutal. The Castro regime attacked Concilio Cubano with all
           of their strength. In February they went all out. They ransacked homes. They attacked
           people. They imprisoned hundreds of human rights activists. People who didn’t have
           weapons. People who only aspired to gather peacefully in La Havana.

           The film then returns to Miami, where Basulto leads three Brothers planes over Havana,
   but this expedition ends with Cuban MiGs shooting down the other two planes, as is described in
   the Complaint. (Comp. ¶¶ 63-77.) At home, Ana gets a call from Rene, who first asks for Roque

                                                   Page |6
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 8 of 22




   and then tells Ana to turn on her television, where she sees Basulto talking about the shootdown,
   followed by President Clinton denouncing the massacre of unarmed planes. (See Comp. ¶¶ 80-
   83.) Ana wakes up the next day to find reporters swarming around her home. Bewildered and
   scared, she turns on the television to see Roque, back in Havana, giving an interview. (See Comp.
   ¶ 92.) He says he returned because he became “frustrated” with American society and the
   “intolerance” of the Cuban exile community, adding that he was not happy with his life in Miami,
   where so-called patriots were organizing “terrorist” actions against Cuba. (DVD Ex. at 01:18:10-
   01:19:25.) He also says that he warned Basulto that Cuba would eventually shoot down his planes.
   Asked what he misses most of his life in Miami, he replies “my Jeep Cherokee.” (Comp. ¶ 97.)
   Ana is stunned and hurt, visibly in tears as she processes Roque’s betrayal. (DVD Ex. at 01:19:30-
   01:19:55.)
          Olga and Irma fly to Miami, where they are met by Rene and his grandmother. Irma is
   nervous about her new life. Rene is overjoyed by their reunion, but Olga makes clear that she needs
   time to forgive Rene. The FBI is watching them.
          Rene lunches with Viramontez, who tells him that since Roque’s defection, Canosa thinks

   there are other moles. It is too dangerous for the CANF to plan more attacks on Cuba. Rene and

   Viramontez want to implicate Canosa in the attacks, but they have no smoking gun. Rene tells

   Viramontez that Luis Posada Carriles (“Carriles”) is now in charge of CANF and that they are

   recruiting mercenaries in Central America to disrupt Cuban tourism. One such mercenary, Raul

   Ernesto Cruz Leon, is recruited in El Salvador. He plants bombs that explode in a number of

   Havana hotels, and is promptly caught by Cuban authorities.

          Back in Miami, Viramontez meets Rene, who tells him that Canosa is very sick but that
   there is a plan to kill Castro at the Ibero-American Summit. Viramontez tells Rene to pass it on to
   the FBI, in order to catch CANF red-handed. Olga joins them and tells Viramontez that she is
   pregnant with a girl.
          Apparently armed with the information from Rene, the U.S. Coast Guard stops a boat of

   men armed with machine guns intended to assassinate Castro. Soon thereafter, a Cuban emissary

   at the White House passes on information that CANF is financing mercenaries for terrorism. At

                                               Page |7
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 9 of 22




   the emissary’s suggestion, the FBI sends a delegation to Cuba to look at information that Cuba has

   gathered about anti-Castro activities financed by CANF through Carriles.

          Carriles gives a New York Times interview about the intelligence Cuba gave to the FBI.

   He says that Canosa, who has died, did not want to know about Carriles’ activities. Carriles says

   that Cuba should be worried because there is a Cuban spy ring in Miami and the FBI won’t tolerate

   Cuban spies on American soil.

          In Miami, Olga has had her baby, and she and Rene are enjoying their new family life until

   an early morning raid by the FBI to arrest Rene. Nine other spies, including Viramontez, are also

   arrested. Olga, who has been hounded by reporters, visits Rene in prison.

          The film then shifts to archival footage of an interview with Castro, who protests that the

   U.S., which does the most spying, is accusing Cuba, the country most spied upon.                  He

   acknowledges that Cuba sent agents to infiltrate counter-revolutionary organizations in Florida,

   which he defends as appropriate as long as the U.S. permits people there to organize attacks on

   Cuban tourism.

          Olga takes the baby to visit Rene in prison. She has sent Irma back to Cuba. Rene wants

   Olga and the baby to go to Cuba, because he won’t cooperate with the FBI by testifying against

   the other spies. She supports him; she plans to stay in the U.S. and visit him so he isn’t alone. Olga

   drives to Sarasota and tearfully leaves the baby with Rene’s grandmother. Soon after, Olga is

   arrested.

          Fade to black. Captions state that Olga was deported to Cuba after three months in prison.

   Rene spent 12 years in prison. There are also cards describing the fates of Viramontez, Carriles

   and others, along with a card that states: “Ana Margarita Martinez sued the Cuban government.

   She was awarded $27 million in punitive damages. To this day, she has collected only $200,000”

   and one stating that Roque was never a pilot again and, facing money problems, sold his Rolex on

   eBay. (DVD Ex. at 02:01:45-02:02:05.)




                                                 Page |8
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 10 of 22




                                           THE COMPLAINT
          Plaintiff alleges that the Film “romanticizes, or glorifies, the criminal activity” of the Cuban
   Five and “maligns the Cuban exile community in general.” (Comp. at ¶¶ 2, 9.) Plaintiff devotes
   56 paragraphs to a “historical background” of “The Cuban Revolution and The Cuban Freedom
   Fighters,” “Brothers to the Rescue,” the 1996 shootdown of the Brothers planes and the trial of the
   Cuban Five. (See id. at ¶¶ 25-52, 63-90.)
          Plaintiff complains that the Film “delivers a deceptive narrative that attempts to justify the

   crimes committed by the ‘Cuban Five’ by describing them as courageous heroes who were

   defending their homeland,” and that it allegedly disparages the Cuban exile community as being

   “comprised of terrorists and drug traffickers.” (Id. at ¶ 106.)

          Plaintiff claims that “[t]his portrayal of the Cuban exile organizations … is inaccurate”

   because CANF and Brothers had no connection to “any terrorist attacks against Cuba or drug

   trafficking activity.” Plaintiff further asserts that the Film “fails to show why certain members of

   the Cuban diaspora chose to establish such civic-society groups abroad” and that it “downplays

   the level and reach of the Wasp Network’s espionage, by attempting to rewrite history in a

   dishonest and irresponsible way.” (Id. at ¶¶ 107-09.) “It is against this backdrop,” Plaintiff asserts,

   “where Cuban exiles are … portrayed in a false and negative light.” (Id. at ¶ 110.)

          With respect to the Film’s depiction of Roque and his relationship with Plaintiff, Plaintiff

   alleges that the Film portrays her “as a sexually promiscuous immoral woman, who is involved

   with drug trafficking and terrorist activities.” (Id. at ¶ 112.) The Complaint contains the following

   “specific examples” of what Plaintiff alleges are “false and slanderous scenes”:

                 a)           The Film falsely imputes on [sic] Ms. Martinez sexually immoral
          or unchaste conduct and falsely imputing a “party girl” lifestyle, the Defendants
          strongly reinforced this false narrative by casting Ana De Armas to play Ms. Martinez
          (Ana De Armas is known for playing roles where she is nude and in sex scenes);

                  b)           When Ms. Martinez’s character in the Film believes her husband, the
          covert Cuban spy Roque, is involved in drug trafficking, her character is shown to do
          nothing except have an emotional outburst – and is therefore depicted as being a willing
          participant, to enjoy, and help conceal, that the falsely depicted lavish lifestyle was as a
          result of felony drug trafficking by Roque;

                                                 Page |9
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 11 of 22




                  c)         The Film falsely portrays Ms. Martinez as having a lavish lifestyle
          that is paid for by drug money and terrorist activities, including an extravagant
          “Godfather style” wedding with high-level leaders of the Cuban-American exile
          community present, which never actually occurred;

                 d)         The Film falsely portrays Ms. Martinez as an irresponsible mother
          who knowingly endangering [sic] her young children by allowing them to be raised in
          the same home as a drug trafficker and purported terrorist;

                  e)         In addition to the overtly false portrayal of Ms. Martinez’s
          association with drug trafficking, the Defendants strongly reinforced this false
          narrative by casting Wagner Moura to play Roque (before Wasp Network, Wagner
          Moura was primarily known for his starting role in the Netflix series “Narcos,” where
          he played the character Pablo Escobar from 2015-2018);

                 f)          The Film conceals the fact that Ms. Martinez was a victim of
          sexual assault conceived and implemented with cold-blooded efficiency by an agent
          of Cuba’s Ministry of the Interior; and

                  g)         The Film falsely imputes [sic] Ms. Martinez as having been
          knowingly associated with criminal enterprises that were purportedly engaging in
          terrorism and drug trafficking.

   (Id. at ¶ 113.) Plaintiff also alleges that the Film “disregarded the undisputable factual record
   established in various judicial and legislative proceedings,” including Martinez’s litigation
   against the Cuban government. (Id. at ¶ 118.)
          Plaintiff asserts four defamation claims – two for defamation per se and two per quod,

   each alternatively alleging negligence and “knowing or reckless disregard” – all of which are

   based on the allegation that the Film portrays Martinez “with a want of integrity in [her]

   personal life, particularly [the] depiction of [her] ties to ‘terrorist cells’ and purported drug

   traffickers.” (Id. at ¶¶ 135, 143, 150, 158.) Plaintiff also alleges a “conspiracy to defame”

   against defendants Netflix, Orange Studios, S.A. and Olivier Assayas (the latter two of which

   have not been served). (Id. at ¶¶ 164-70.) Finally, Plaintiff asserts a claim for intentional

   infliction of emotional distress, alleging that “the Film portrays Roque and the other Cuban

   spies in a falsely favorable light.” (Id. at ¶¶ 171-78.)




                                                 P a g e | 10
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 12 of 22




                                             ARGUMENT
          To survive a motion to dismiss, a pleading must state a claim that is plausible on its face.

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

   570 (2007)). Although courts must accept a pleading’s factual allegations as true, courts do not

   “accept as true ‘unwarranted deductions of fact’ or legal conclusions.” Henry v. Jones, 484 F.

   App’x 290, 291 (11th Cir. 2012) (citation omitted).

          “[W]here the facts are not in dispute in defamation cases, pretrial dispositions are
   ‘especially appropriate’ because of the chilling effect these cases have on freedom of speech.”
   Marder v. TEGNA Inc., No. 19-81283-CIV, 2020 WL 3496447, at *3 (S.D. Fla. June 29, 2020)
   (granting 12(b)(6) motion dismissing defamation claim) (quoting Stewart v. Sun Sentinel Co., 695
   So. 2d 360, 363 (Fla. 4th DCA 1997)). This case presents exactly the sort of “groundless litigation”
   which should not be permitted to chill protected speech. Bongino v. Daily Beast Co., LLC, No.
   19-14472-CV, 2020 WL 6470639, at *6 (S.D. Fla. Aug. 6, 2020) (“[T]he Eleventh Circuit
   acknowledges a ‘powerful interest in ensuring that free speech is not unduly burdened by the
   necessity of defending against expensive yet groundless litigation.’”) (quoting Michel v. NYP
   Holdings, Inc., 816 F.3d 686, 702 (11th Cir. 2016)).
   I.     Legal Standard for Defamation Claims
           To state a claim for defamation under Florida law, a plaintiff must allege: (1) publication;

   (2) falsity; (3) that the publisher acted with knowledge or reckless disregard as to the falsity on a

   matter concerning a public figure, or at least negligently on a matter concerning a private person;

   (4) actual damages; (5) that the statement is defamatory. Parekh v. CBS Corp., 820 F. App'x 827,

   833 (11th Cir. 2020) (citing Jews For Jesus, 997 So. 2d at 1105). Where a plaintiff does not allege

   a literal factual falsehood, but rather defamation “by implication,” she must show “(1) a

   juxtaposition of a series of facts so as to imply a defamatory connection between them, or (2) the

   creation of a defamatory implication by omitting facts.” Klayman v. City Pages, 650 F. App'x 744,

   749 (11th Cir. 2016) (citation omitted).        “Whether the defendant’s statements constitute

   defamation by implication is a question of law for the court to determine.” Turner v. Wells, 879

                                                P a g e | 11
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 13 of 22




   F.3d 1254, 1269 (11th Cir. 2018). “True statements, statements that are not readily capable of

   being proven false, and statements of pure opinion are protected from defamation actions by the

   First Amendment.” Id. (citing Keller v. Miami Herald Publ’g Co., 778 F.2d 711, 714–15, 717

   (11th Cir. 1985)).

          Where, as in this case, a defamation claim is based on a film, the Court should review the
   film in its entirety to place the allegedly defamatory statement in its proper context. See Spilfogel
   v. Fox Broad. Co., No. 09-CV-80813, 2010 WL 11504189, at *4 (S.D. Fla. May 4,
   2010), aff’d, 433 F. App’x 724 (11th Cir. 2011) (granting motion to dismiss claim based on
   plaintiff’s inclusion in COPS reality television show “after viewing the episode in its totality.”);
   Parekh v. CBS Corp., No. 19-11794, 2020 WL 3400679, at *3 (11th Cir. June 19, 2020)
   (evaluating allegedly defamatory statement in television news program “in the context of the
   publication”) (citation & quotations omitted); Byrd v. Hustler Magazine, Inc., 433 So. 2d 593, 595
   (Fla. 4th DCA 1983) (“Articles are to be considered with their illustrations; pictures are to be
   viewed with their captions; stories are to be read with their headlines.”) (citation omitted).
          The Eleventh Circuit’s opinion in Parekh v. CBS Corporation is particularly instructive.
   In Parekh, the plaintiff was involved in a romantic relationship with a woman who, unbeknownst
   to him, faked having cancer in order to scam supporters into sending her funds for fictitious
   medical treatments. 820 F. App’x. at 830. After the scam was revealed, Parekh terminated his
   relationship with the woman, and CBS published a news story regarding the incident. Id. at 831.
   Despite conceding that CBS’s story was mostly factually accurate, Parekh nevertheless sued for
   defamation, alleging that the phrasing of particular statements or the use of old photographs did
   not make sufficiently clear that Parekh had no part in the woman’s scheme. Id. at 835. The
   Eleventh Circuit upheld dismissal of the defamation claim with prejudice, holding that despite the
   omission of certain factual details that could have painted the plaintiff in a more favorable light,
   “the ‘gist’ of the news report is still true—Mr. Parekh did not know that Ms. Deokaran's cancer
   was a farce until after they moved to Florida, and when he found out, he terminated their
   relationship.” Id.; see also Turner v. Wells, 198 F. Supp. 3d 1355, 1371 (S.D. Fla. 2016), aff'd, 879
   F.3d 1254 (11th Cir. 2018) (“A publisher need not include facts in a report simply because they
   reflect favorably on a subject; nor should that publisher feel coerced into including such facts out

                                                P a g e | 12
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 14 of 22




   of fear of a defamation lawsuit.”) (citation omitted). While the plaintiff in Parekh claimed that the
   news story at issue there was unclear as to his participation in the woman’s scheme, here the Film
   leaves no doubt that Ana knew nothing of Roque’s secret mission.
            A review of the Film leads ineluctably to the conclusion that the Complaint’s descriptions

   of scenes that allegedly defame Plaintiff are completely at odds with the actual content of the Film,

   in which Ana is depicted as a victim of Roque’s deception, and as having no affiliation with any

   criminal activities by either the Cuban spies or any Cuban exile groups. Plaintiff therefore cannot

   state a plausible claim.

   II.      The Film Contains No Defamatory Depictions of Plaintiff
            As a threshold matter, the Film is not a documentary, but a docudrama, a common and
   well-known form of entertainment that viewers recognize as presenting dramatizations that may
   vary from historical fact even though they are based on true stories. See Davis v. Costa-Gavras,
   654 F. Supp. 653, 657-58 (S.D.N.Y. 1987) (“Docudramas utilize simulated dialogue, composite
   characters, and a telescoping of events occurring over a period into a composite scene or scenes.”).
   As the California Court of Appeal noted in the highly publicized De Havilland v. FX Networks, LLC,
   case, in which famed actress Olivia De Havilland claimed, inter alia, that the fictionalized docudrama
   miniseries Feud: Bette and Joan portrayed her in a false light: “[v]iewers are generally familiar with
   dramatized, fact-based movies and miniseries in which scenes, conversations, and even characters are
   fictionalized and imagined.” 21 Cal. App. 5th 845, 866 (Cal. Ct. App. 2018) (striking De Havilland’s
   complaint), cert. denied, 139 S. Ct. 800 (2019). Courts thus recognize that modern day audiences of
   docudramas understand that they are watching dramatizations, not exacting recreations of events. As
   the Ninth Circuit stated in Partington v. Bugliosi, 56 F.3d 1147, 1155 (9th Cir. 1995), viewers of such
   fictionalized fact-based films “would be sufficiently familiar with this genre to avoid assuming that all
   statements [therein] represent assertions of verifiable facts. To the contrary, most [viewers] are aware
   by now that parts of such programs are more fiction than fact.”
            In fact, the Film is consistent with many of Plaintiff’s own allegations about her
   relationship with Roque. For example:
        Plaintiff met Roque through her church. (Comp. ¶ 58; DVD Ex. at 21:24-21:53.)



                                                  P a g e | 13
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 15 of 22




      Plaintiff was completely unaware that Roque was a Cuban spy when she married him, and
       did not learn otherwise until he abandoned her to return to Cuba. (DVD Ex. at 01:19:30-
       01:19:55.)
      Roque abandoned Plaintiff in the middle of the night, and subsequently gave a television
       interview from Cuba, where he said what he missed most about his life in the United States
       was his Jeep Cherokee. (Comp. ¶¶ 91, 97; DVD Ex. at 01:18:10-01:19:55.)
      Plaintiff filed a successful lawsuit against the government of Cuba, which is specifically
       referenced in the intertitle cards at the end of the Film. (Comp. ¶¶ 99-100; DVD Ex. at
       02:01:45-02:01:51.)
       Most important, as set forth below, Plaintiff’s allegations regarding supposedly defamatory
   portrayals of the Ana character in the Film are compellingly refuted by the Film’s actual content.
          A.        The Film Does Not Portray or Imply Sexual Immorality on Plaintiff’s Part
          Plaintiff alleges that the Film falsely depicts Ana engaging in “sexually immoral or

   unchaste conduct” without identifying any specific scenes. (Comp. ¶ 113(a).) A review of the

   Film in its entirety shows that there is no depiction of Ana engaging in any conduct that could be

   described as sexually immoral. There are only three scenes that depict Ana in any sort of romantic

   scenario at all. In the first, Ana is depicted briefly kissing Roque at the conclusion of their first

   date, and expressly resisting any further advances. (DVD Ex. at 22:30-23:36.) In another scene,

   Roque is depicted as carrying Ana into a bridal suite and kissing her on their wedding night. (DVD

   Ex. at 50:15.) And in a scene taking place in their marital home, Ana and Roque begin to make

   love the night before he is to leave for a weekend trip (or so he tells her). (DVD Ex. at 1:08:53.)

          Nor is there any scene in the Film depicting Ana as “unchaste.”7 At most, the Film depicts
   Ana living with Roque prior to their wedding ceremony,8 which does not not constitute defamation
   as a matter of law, as more than 70 years ago, the Florida Supreme Court held that a publication
   describing a woman as a “common law wife” or “having lived with a man in a relation of


   7
     Black Law Dictionary’s defines “chastity” as “[t]he condition, state, or principle of not having
   sex outside marriage.” (11th ed. 2019).
   8
     Plaintiff does allege that she, who had been married twice before, and Roque “dated for
   approximately three years before marrying.” (Comp. ¶ 59.)
                                                P a g e | 14
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 16 of 22




   concubinage” was not inherently defamatory. See Budd v. J. Y. Gooch Co., 157 Fla. 716, 720
   (1946).9
           B.     The Film Does Not Imply Plaintiff Was Involved in Drug Trafficking or Any
                  Criminal Enterprise
           Plaintiff’s allegation that she is portrayed as being “involved with drug trafficking and
   terrorist activities,” and as enjoying a lifestyle financed thereby, (Comp. ¶ 113(b)-(c), (g)), is
   nonsense, as it deliberately misrepresents the plot of the Film and the depictions of Ana and Roque.
   A review of the full content of the Film shows that Roque afforded his lifestyle – including his
   Rolex, Jeep and fine clothing – because he was a well-paid FBI informant, not a drug dealer or
   terrorist.
           Plaintiff’s allegation that either Roque or Ana (by dint of her relationship with him) is
   portrayed as involved in drug-trafficking or terrorism finds no support in the Film. Roque is never
   depicted as having any role in drug trafficking or financing of terrorist activities. To the contrary,
   after Rene expresses his discomfort to Roque about being unwittingly used to facilitate a narcotics
   transaction, Roque encourages Rene to become an informant for the FBI – spying on the Cuban
   exile community. (DVD Ex. at 1:35:30 – 1:34:03.) In a subsequent scene where an FBI agent
   recruits Rene to become an informant, he offers Rene $1,500 per week and tells him his “friend
   Juan Pablo Roque has been working for us for a year, for the same money.” In response, Rene
   chuckles and says, “Now I get it . . . [Roque’s] lifestyle.” (DVD Ex. at 34:16 – 35:00.) The
   implication is clear; Roque’s lifestyle is financed by the FBI, not by drug money or terrorist
   organizations. The Film also depicts a confrontation between Ana and Roque, in which his
   expensive tastes lead her to suspect that he is making money from “drugs.”10 Roque tells her, in


   9
     At the same time that Plaintiff complains about the depiction of sex scenes, she paradoxically
   alleges that the Film “conceals the fact that [she] was a victim of sexual assault conceived and
   implement with cold-blooded efficiency by an agent of Cuba’s Ministry of the Interior.” (Comp.
   ¶ 113(f).) With respect to the latter allegation, the Film leaves no doubt about Roque’s “cold-
   blooded” deception of Ana. It also states prominently at the end that Martinez sued the Cuban
   government for her abuse by Roque, and won a $27 million judgment.
   10
      Contrary to the characterization in the Complaint, the Film does not depict Ana as being a
   “willing participant” who “help[s] conceal . . . felony drug trafficking by Roque.” (Comp. ¶ 113
   (b)). Rather, Ana is shown to confront Roque regarding her suspicions, and the argument only
   ends when Roque explicitly – and truthfully – denies having any ties to drug trafficking.
                                                P a g e | 15
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 17 of 22




   no uncertain terms (and truthfully), that he is not involved in drug trafficking, followed by “but
   you don’t know everything about me and it’s better for you that way” – a clear allusion to his
   activities as an informant. (DVD Ex. at 38:00 – 41:02.)
           Plaintiff’s allegation that the Film portrays an “extravagant ‘Godfather style’ wedding”
   that is “paid for by drug money and terrorist activities,” (Comp. ¶ 113(c)), also bears no relation
   to what actually unfolds onscreen. The Film depicts a fairly lavish wedding (which is not itself
   defamatory), but in no way, express or implied, indicates that the wedding was financed with
   money from narcotics trafficking.11
           C.      The Film Does Not Depict Plaintiff As “An Irresponsible Mother”
           While Plaintiff alleges that the Film “falsely portrays” Ana as “an irresponsible mother

   who knowingly endangering [sic] her young children by allowing them to be raised in the same

   home as a drug trafficker and terrorist,”(Comp. ¶ 113(d)), she wholly ignores the fact that the Film

   does not portray Ana as a mother at all. There is not a single statement about Ana having children.

   Plaintiff cannot base a defamation claim on aspects of the Film that do not exist.

   III.    The Casting of Particular Actors Does Not Support A Cognizable Defamation Claim
           Highlighting the strained nature of her claims, Plaintiff also alleges that the use of particular
   actors in the Film who had previously appeared nude (i.e., Ana de Armas as Ana) or portrayed
   criminals (i.e., Wagner Moura as Roque) in separate, unrelated films or television shows
   constitutes a defamatory statement as to Plaintiff. (Comp. ¶¶ 113(a), 113(e)). This novel theory
   would create an entire new species of defamation law, whereby a court would be required to
   consider a particular actor’s history of past roles, and then declare that the use of that actor implies,
   for example, “criminal” or “sexually immoral” behavior by the characters they subsequently
   portray in other, unrelated works.12 This absurd proposition should be firmly rejected.


   11
      Plaintiff does not identify what scene allegedly imputes a “party girl” lifestyle to Plaintiff.
   (Comp. ¶ 113(a)). During the wedding sequence, Ana is depicted salsa dancing during the
   reception, but the Complaint utterly fails to explain how depicting a bride dancing at her wedding
   implies a defamatory “party girl” lifestyle.
   12
      Plaintiff’s novel theory proposes to open a Pandora’s box regarding an actor’s prior roles. For
   example, the film Erin Brokovich, starring Julia Roberts, was based on a real person of that name.
   Would the casting of Julia Roberts for the title role constitute defamation because of her famous
                                                  P a g e | 16
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 18 of 22




   IV.    Plaintiff’s Group Libel Allegations That the Film Defames the Cuban Exile
          Community Are Not Actionable
          Plaintiff’s Complaint is rife with allegations that “the Film maligns the Cuban exile
   community in general.” (Comp. ¶ 9; see also id. ¶¶ 106-08, 110-11.) 13 Such allegations of group
   libel are not legally cognizable. “Florida and federal cases dealing with group defamation
   consistently hold that a cause of action for group libel cannot be maintained unless it is shown that
   the libelous statements are ‘of and concerning’ the plaintiff.” Thomas v. Jacksonville TV, Inc., 699
   So. 2d 800, 805 (Fla. Dist. Ct. App. 1997) (citing Rosenblatt v. Baer, 383 U.S. 75, 86 S.Ct. 669
   (1966)). In Thomas, the plaintiffs alleged that an advertisement created by Save Our Sealife
   defamed a group of 436 commercial fisherman by accusing them of inhumane treatment of marine
   life. Id. at 802-03. Although that group was much smaller and more narrowly defined than the
   community of Cuban-exiles living in Florida, the court nevertheless held that the plaintiffs were
   unable to meet the threshold requirement that the allegedly defamatory statement was “of and
   concerning” a particular individual. Id. at 805; see also Diaz v. NBC Universal, Inc., 536 F. Supp.
   2d 337, 343 (S.D.N.Y. 2008), aff'd, 337 F. App'x 94 (2d Cir. 2009) (dismissing putative class
   action on behalf of 400 agents of the United States Drug Enforcement Agency alleging
   unfavorable depiction in the film American Gangster because there was no defamatory statement
   “of and concerning” a particular agent); Adams v. WFTV, Inc., 691 So. 2d 557, 557 (Fla. Dist. Ct.
   App. 1997) (dismissing defamation claim alleged on behalf of group, and collecting cases
   regarding how small group must be for defamation to be actionable).14




   previous portrayal of a prostitute in Pretty Woman? Taken to its logical conclusion, Plaintiff’s
   argument would have a chilling effect on actors, discouraging them from taking on controversial
   “criminal” or “immoral” roles for fear of being excluded from subsequent protagonist roles.
   13
      Plaintiff alleges in Paragraph 110 of the Complaint that that the Film portrays the Cuban exile
   community in a “negative light.” To the extent Plaintiff intends to invoke the doctrine of “false
   light” as a form of defamation, such a claim fails because the Florida Supreme Court has explicitly
   rejected false light as an independent cause of action. Jews for Jesus, 997 So.2d at 1115.
   14
      Plaintiff also alleges that the Film shows “favoritism” towards the Cuban regime. (Comp. ¶ 109.)
   But accusations that a work “romanticizes” characters who committed crimes (Comp. ¶ 109), or
   “fails to show” a sufficiently positive history of Cuban-exile civic society groups (Comp. ¶ 107),
   do not support Plaintiff’s defamation claims, because they do not concern false and defamatory
   statements about Plaintiff.
                                                P a g e | 17
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 19 of 22




   V.     Plaintiff’s “Conspiracy to Defame” Claim Also Fails
          Because the Complaint fails to state a legally sufficient claim for defamation, Plaintiff’s

   fifth count for “Conspiracy to Defame” should also be dismissed. See Thomas v. Patton, No.

   162005CA003777XXXXMA, 2005 WL 3048033, at *4 (Fla. Cir. Ct. Oct. 21, 2005), aff'd and

   remanded, 939 So. 2d 139 (Fla. Dist. Ct. App. 2006) (“Without a defamation, there can be no

   conspiracy to defame.”); Pierson v. Orlando Reg'l Healthcare Sys., Inc., No. 6:08CV466-ORL-

   28GJK, 2010 WL 1408391, at *24 (M.D. Fla. Apr. 6, 2010), aff'd, 451 F. App'x 862 (11th Cir.

   2012) (“The underlying tort on which this count is based is defamation, and, as concluded earlier

   in this Order, no actionable defamation claim has been stated.”).

   VI.    Plaintiff Has Not Alleged Conduct “Beyond All Possible Bounds of Decency”
          Necessary to Support an Intentional Infliction of Emotional Distress Claim
          To establish a claim for intentional infliction of emotional distress (“IIED”), a plaintiff

   must allege conduct by the defendant “so outrageous in character, and so extreme in degree, that

   it is considered atrocious and utterly intolerable in a civilized community.” Piccolo v. Piccolo,

   No. 15-CV-62463, 2016 WL 9526494, at *3 (S.D. Fla. May 6, 2016) (quoting Thomas v. Hosp.

   Bd. of Dirs. of Lee Cnty., 41 So.3d 246, 256 (Fla. 2d DCA 2010)). “Whether a claim pleads

   conduct sufficiently outrageous to support a claim of IIED is a question of law that a court may

   consider at the motion to dismiss stage and is measured by an objective standard; the subjective

   response of the person who allegedly suffered emotional distress does not control.” Piccolo, 2016

   WL 9526494, at *3 (citation omitted).

          Plaintiff asserts that the Film’s depiction of her relationship with Roque constitutes IIED

   because Netflix was allegedly aware of the “extreme psychological and emotional distress”

   Plaintiff had suffered because of Roque’s actions at the Cuba government’s behest. (Comp. ¶¶

   171-178.) That claim fails as a matter of law.

          Even in cases where statements directed at an individual can sustain a valid defamation
   claim (which Plaintiff is unable to do here), federal courts applying Florida law routinely find that
   such statements do not meet the high threshold of “outrageous” conduct necessary to sustain an

                                                P a g e | 18
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 20 of 22




   IIED claim. E.g., Koutsouradis v. Delta Air Lines, Inc., 427 F.3d 1339, 1345 (11th Cir. 2005)
   (noting “obscene and sexually explicit comments, verbal invitations for sex, questions as to a
   plaintiff's sexual behavior, sexually suggestive gestures and the like do not rise to a level sufficient
   to support” IIED claim under Florida law); Foreman v. City of Port St. Lucie, 294 Fed. App’x.
   554, 556–57 (11th Cir. 2008) (plaintiff’s allegation that police officer pointed BB gun, which she
   did not know was empty, at her husband’s chest and pulled the trigger did not establish intentional
   infliction of emotional distress under Florida law).
            In LeGrande v. Emmanuel, for example, the defendant told members of a church

   congregation that the plaintiff pastor stole money from the church to buy a Mercedes. 889 So. 2d

   991, 993 (Fla. Dist. Ct. App. 2004). While the Florida appellate court held that this statement

   accusing the minister of criminal conduct could support a defamation claim if proved false, it went

   on to hold “[a]lthough we recognize that being branded a thief in front of one’s parishioners might

   certainly be unsettling, embarrassing, and/or humiliating for a member of the clergy, we do not

   believe that this alleged conduct is the type of extreme and outrageous conduct needed to support

   a claim for the intentional infliction of emotional distress as a matter of law.” Id. at 995.

          Plaintiff’s allegations—even if true—fall far short of the well-established standard for
   “outrageous” conduct, and Plaintiff’s IIED claim must therefore be dismissed. Plaintiff’s IIED
   claim is premised on her allegation that the Film does not portray Roque’s deception of Ana in a
   sufficiently harsh light, 15 and merely recites in conclusory fashion that this depiction is
   “outrageous and beyond all bounds of decency.” (Comp. ¶¶ 175-76.) But the notion that an IIED
   claim could be premised on such allegations is contradicted by a litany of cases. E.g., Pierre v.
   City of Miramar, Fla., Inc., 537 F. App'x 821, 827 (11th Cir. 2013) (“The standard for outrageous
   conduct is particularly high in Florida.”) (quoting Clemente v. Horne, 707 So.2d 865, 867 (Fla.
   Dist. Ct. App. 1998)) (quotations omitted); Langbehn v. Pub. Health Tr. of Miami-Dade Cty., 661
   F. Supp. 2d 1326, 1344 (S.D. Fla. 2009) (allegation of restricting life partner’s access terminally


   15
     The Film leaves no doubt that Roque deceives and uses Ana, and then leaves her devastated
   when he abandons her and then states in an interview, after his surreptitious return to Cuba, that
   he misses only his Jeep Cherokee.
                                                 P a g e | 19
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 21 of 22




   ill patient at end of life could not sustain IIED claim); Lay v. Roux Labs., Inc., 379 So. 2d 451, 452
   (Fla. Dist. Ct. App. 1980) (use of n-word racial epithet in dispute over parking space did not rise
   to level of IIED). An individual’s purported offense at a docudrama cannot be actionable, or the
   First Amendment’s protections for such works would be meaningless. Taken to its logical
   extreme, the families of people who had been scarred by violent, but historic, actions against their
   loved ones 16 could sue filmmakers for IIED, which would make it impossible to produce
   docudramas about historical events.
                                             CONCLUSION
          Docudramas like the Film that concern politically-charged matters tend to be approved by
   some groups and rejected by others. In Federation of Turkish-Am. Societies v. American Broad.
   Cos., 620 F. Supp. 56 (S.D.N.Y. 1985), Turkish-American groups asserted civil rights and
   emotional distress claims concerning the film Midnight Express, which offered a harsh portrayal
   of Turkish culture. The court noted that “[t]he First Amendment protects the offensive utterance
   fully as much as it protects the bland or controversial. In a free society, it cannot be otherwise.”
   Id. at 58. In dismissing the claims as a matter of law, the court stated that Turkish-Americans
   “must recall that one of the very freedoms which, by their exodus they have obtained for
   themselves and their children, is that very freedom of speech which … entitles the defendants to
   summary judgment dismissing this complaint.” Id. at 59. That holding applies with equal vigor
   here. The Cuban exile community, including Plaintiff, fled Castro’s government in order to be
   part of a society that enjoys the freedom of speech that protects controversial artistic expression
   such as the Film.
          For all the reasons set forth above, Netflix respectfully requests that its motion to dismiss
   the Complaint, with prejudice, be in all respects granted.




   16
      By way of example, this would include the families of John F. Kennedy, Martin Luther King,
   Jr., Robert F. Kennedy, Malcolm X and the multitude of victims of the Ku Klux Klan.
                                                P a g e | 20
Case 1:20-cv-24328-MGC Document 18 Entered on FLSD Docket 01/11/2021 Page 22 of 22




                                      REQUEST FOR HEARING

          Pursuant to Local Rule 7.1(b)(2), Netflix respectfully requests oral argument on its
   dismissal motion. Due to the multiple underlying scenes in the Film upon which Plaintiff premises
   her claims, and the audio-visual nature of the components at issue, oral argument would be of
   assistance to the Court. Netflix anticipates that oral argument will necessitate thirty (30) minutes.

   Dated: January 11, 2021



                                          PRYOR CASHMAN LLP
                                          Attorneys for Netflix, Inc.
                                          Tom J. Ferber (admitted pro hac vice)
                                          James G. Sammataro
                                          201 South Biscayne Boulevard, Suite 2700
                                          Miami, Florida 33131
                                          Telephone: (786) 582-3011
                                          Facsimile: (786) 582-3004

                                                  s/ James G. Sammataro
                                                  Florida Bar No. 520292




                                    CERTIFICATE OF SERVICE
          I HEREBY CERTIFY that on January 11, 2021, I electronically filed the foregoing

   document with the Clerk of the Court using the CM/ECF system, which will send Notices of

   Electronic Filing to all counsel of record.




                                                                s/ James G. Sammataro
                                                                James G. Sammataro




                                                 P a g e | 21
